Determination of respondent city comptroller, dated September 15, 1975, finding petitioner guilty of insubordination and suspending him without pay for a period of two months, unanimously modified, on the law, and in the exercise of discretion, to the extent of mitigating the punishment to a suspension without pay for a period of 15 days, and as so modified, confirmed, without costs and disbursements. The determination of respondent was supported by substantial evidence (Pell v Board of Educ., 34 NY2d 222, 230-231; Matter of Burke v Bromberger, 300 NY 248; Matter of Miller v Kling, 291 NY 65). However, in view of petitioner’s 26 years of service and prior unblemished record, the penalty imposed was so disproportionate to the offense as to shock one’s sense of fairness (Pell v Board of Educ., supra, pp 233-234; Matter of Picconi v Lowery, 35 AD2d 693). Concur—Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.